PETERSON, J.
On October 15,1991, this court issued an opinion on the five petitions that had been filed challenging the reapportionment plan drafted by the Secretary of State (Secretary). Ater v. Keisling, 312 Or 207, 819 P2d 296 (1991). We upheld the reapportionment plan against the claims made in three of the petitions, and those petitions were dismissed.1 With regard to the other two, Paulk v. Keisling and Linder v. Keisling, we granted the petitions, voided the plan, and returned it to the Secretary to “correct the reapportionment in the particulars discussed [t]herein, and in no others, and [to] file the corrected reapportionment with the court on or before December 1, 1991.” 312 Or at 223.
The Secretary filed a corrected reapportionment with the court on November 18, 1991. Article IV, section 6(3)(e), of the Oregon Constitution, provides:
“On or before December 15, the Supreme Court shall review the corrected reapportionment to assure its compliance with subsection (1) of this section and all law applicable thereto and may further correct the reapportionment if the court considers correction to be necessary.”
With regard to the errors alleged in the Paulk petition, the Secretary has reassigned the eight Clackamas County census blocks that had been incorrectly assigned to Multnomah County House Districts and has reassigned all “floating blocks” to the districts within which they are physically located. Further, with regard to the census block that was believed to straddle the Multnomah-Clackamas County line — the assignment of which the court directed the Secretary to reconsider — further investigation by the Secretary of State, in consultation with the county clerks of both counties, revealed that the block is wholly contained within Mult-nomah County and thus was properly assigned in the reapportionment plan of August 14,1991.
With regard to the Linder petition, the Secretary enlisted the aid of the United States Census Bureau, which bisected the census block in which the Linders reside so as not to include persons on both sides of Forest Park within a single *319census block. The Secretary assigned the new census block containing the Linders and their neighbors (Census Tract 70 Block 201A-1) to House District 12. The citizens residing in Census Tract 70 Block 201A-2 have been assigned to House District 7, as they were in the plan of August 14,1991, prior to the division of their census block. Thus, the Secretary has corrected the plan in the particulars discussed in the court’s October 15 opinion.
The Secretary has corrected all of the challenged assignments brought to our (and his) attention in the Paulk and Linder petitions. The corrected reapportionment plan complies with Article IV, section 6(1), of the Oregon Constitution. Therefore, the corrected reapportionment plan is approved and shall become operative on December 15,1991. Or Const, Art IV, § 6(3) (f).

 The petitions dismissed were Ater v. Keisling (S38475), Bugas v. Keisling (S38477), and Caballero v. Keisling (S38479).